Earl Warren: Number 57, Michael Cleary, Petitioner, versus Edward Bolger. Mr. Malchman.
Irving Malchman: May it please the Court. This case is here upon a writ of certiorari to review a judgment of the Court of Appeals for the Second Circuit. The order of the District Court in this case which was affirmed by the Second Circuit enjoins the petitioner who is an investigator for the Waterfront Commission of New York Harbor and who was therefore a state officer from testifying or producing any evidence against the respondent Bolger in one, a state criminal prosecution by New York against Bolger for petty larceny and in two, proceedings by the Waterfront Commission to revoke Bolger's license as the hiring agent and to revoke Bolger's registration as a longshoreman. As shall appear, Bolger has no -- rather petitioner has no evidence to produce against Bolger therefore the only part of the order of the District Court which is at issue in this case is that part of the order enjoining the petitioner from testifying against Bolger. Both New York's criminal prosecution and the Commission's revocation proceedings had been instituted and were pending at the time that the present action was commenced in the District Court. The facts in this case are contained in the opinion of the District Court which was rendered after a trial. On a Saturday morning in September 1959, when the piers along the New York Waterfront are not normally being worked, certain Customs officers were watching certain piers along the Hudson or North River in Manhattan on the lookout for thefts. At about 8 o'clock that morning, these Customs officers saw Bolger enter a deserted pier, take from the pier a cardboard carton and placed the carton in a car, in Bolger's car, that have been parked in front of the pier. The Customs officers searched Bolger in the car and they found some sparkplugs and some windshield wipers stamped marked in Eng -- stamped “Made in England”. Also, Bolger told the Customs officers that he had some liquor at home that he had obtained from the ship's crew. The Customs officers took Bolger into custody and they took him to an office of Customs in Manhattan. At the office of Customs, Bolger told the Customs officers that he had some merchandise at home including some liquor that he had obtained from seamen according to him. Bolger's home was in Keansburg, New Jersey about an hours drive from Manhattan. Bolger signed a written consent to a search of his home by the Customs officers which however the District Court found to be invalid because Bolger had not freely and intelligently signed the consent in that the Customs officers had misrepresented to Bolger that they could sign his -- that they could search his house without his consent. At about 11 o'clock, the Customs officers left with Bolger or Bolger's home in Keansburg, New Jersey. In this connection, the District Court found that the United States Commissioner was in attendance nearby in the United States courthouse in Foley Square from 11 a.m. to 1 p.m. The Customs officers search Bolger's home for about two hours and they turned up some apparently contraband merchandise including a Stenorette tape recorder that had been manufactured in West Germany. The Customs officers returned with Bolger to the office of Customs in Manhattan taking back with them this apparently contraband merchandise. It will be noted that the petitioner was not present here and therefore did not participate in any of these events. However, Customs works in close cooperation with the Waterfront Commission and Customs had notified the Commission of the fact of Bolger's detention so that upon Bolger's return from his home in Keansburg, New Jersey the petitioner was present at the office of Customs. The petitioner ascertained that Bolger had a key to a basement room in an apartment in Manhattan which Bolger said that he used as a tool room to repair pier equipment. The petitioner decided to investigate this story and he -- a Customs officer and Bolger drove to this basement room which was searched. However, nothing of any incrimination -- of any incriminating nature was turned up in this search and therefore this search of the basement tool room is not a factor in the case. The petitioner returned with Bolger to the office of Customs at about 5:45 p.m.
Byron R. White: Where in the record, do you know in the (Inaudible)
Irving Malchman: The opinion of the District Court is the record in this case, Your Honor.
Byron R. White: You mean that's all there is. (Inaudible)
Irving Malchman: The District Court found that the Customs had notified the Waterfront Commission of the fact of Bolger's detention. When Bolger returned with petitioner to the office of the Customs, the Customs officers asked Bolger whether he would make a statement with respect to the merchandise that have been taken from his home by the Customs officers and apparently Bolger did not object. The Customs officers thereupon took a statement from Bolger before a Customs shorthand reporter. Although, the petitioner was present during the taking of this statement, he did not participate in it in any way. The Customs officers concluded their questioning in about 7 p.m. and released Bolger at about 7:20 p.m. About a month later, in October 1959, the New York City Police arrested Bolger upon a charge of larceny based upon the alleged theft of the Stenorette tape recorder. As a result of this criminal charges by the State of New York, the Commission instituted proceedings, its proceedings to revoke Bolger's license as a hiring agent and his registration as a longshoreman. Thereupon, Bolger instituted the present action in the District Court. The District Court found that the Customs officers had illegally detained Bolger after 11 a.m. in violation of Rule 5 (a) of the Federal Rules of Criminal Procedure that the Customs officers had illegally searched Bolger's home in violation of Rule 41 (a) of the Rules of Criminal Procedure. And that as a result of both the illegal detention and the illegal search and seizure, Bolger gave a highly incriminating statement with respect to the merchandise that had been taken from his home before the Customs shorthand reporter. Based upon these determinations, the District Court enjoined the Customs officers from testifying or producing any evidence against Bolger in the state proceedings against him. The District Court also enjoined the petitioner from testifying or producing any evidence against Bolger upon the ground that such an injunction was necessary in order to effectuate and as an incident to the injunction against the Customs officers. An application by Bolger --
Speaker: What does that injunction do, enjoin in testifying either before the Commission or in the state court proceeding?
Irving Malchman: It does both, Your Honor.
Speaker: Both?
Irving Malchman: Yes, sir. The District Court denied an application by Bolger for the return of the merchandise that had been taken from his home upon the ground that Bolger had apparently failed to establish that this merchandise were not -- was not contraband. Therefore, the merchandise that has -- that was taken from Bolger's home has in effect been frozen in the custody of Customs, and therefore, the petitioner has no tangible evidence to produce against Bolger. It is the peti -- petitioner's contentions first, that the order of the District Court enjoining him from --
William J. Brennan, Jr.: (Inaudible) through the Customs?
Irving Malchman: Yes, sir.
William J. Brennan, Jr.: And not available to Commission or to Bolger, is that it?
Irving Malchman: No, sir. The order of the District Court in this case specifically --
William J. Brennan, Jr.: I see.
Irving Malchman: -- states that the merchandise --
William J. Brennan, Jr.: Oh, I see.
Irving Malchman: -- soon --
William J. Brennan, Jr.: Impounds it, is that, so that (Voice Overlap) --
Irving Malchman: In effect. Yes, sir.
William J. Brennan, Jr.: I see, alright.
Irving Malchman: It is the petitioner's contentions first that the order of the District Court enjoining him from testifying against Bolger in New York's criminal prosecution and in the Commission's revocation proceedings constitutes an improvident exercise of federal equitable power. It is also the petitioner's contention that the order of the District Court enjoining him from testifying in New York's criminal prosecution is prohibited by the provisions of Section 2283 of the Judicial Code. First, the contention that it was improvident to enjoin the petitioner from testifying in New York's criminal prosecution; this injunction is contrary to the applicable decisions of this Court. The landmark decision in this area is the decision by this Court in Stefanelli v. Minard. In Stefanelli, a criminal defendant in a New Jersey prosecution brought suit in the District Court under the Civil Rights Act to enjoin the New Jersey Police from producing certain evidence against him in the New Jersey prosecution which allegedly had been obtained during an illegal search and seizure. This Court in the Stefanelli case, refused to decide whether the complaints stayed as a cause of action under the Civil Rights Act. Instead, this Court said that the issuance of such an injunction would result in an insupportable disruption of state criminal proceedings and this Court enunciated a broad principle of noninterference with state criminal proceedings. There are two other decisions by this Court in this area which refuse injunctions against testimony or the production of evidences to state criminal prosecutions. In Pugach v. Dollinger, this Court refused to enjoin New York law enforcement officials from producing New York wiretap evidence in a New York criminal prosecution. And in Wilson v. Schnettler, decided the same day as Pugach, this Court refused to enjoin this time a federal narcotics agent from producing narcotics in a state criminal prosecution. The narcotics agent, that is the federal narcotics agent, had arrested the state criminal defendant without a warrant and had found narcotics upon the defendant's person. However, the court below, that is the Second Circuit, read this Court's decision in the Wilson case as resting solely and is exclusively upon the fact that the complaint in the Wilson case did not allege that there had -- that the arrest by the federal narcotics agent had been made without probable cause. That is the Second Circuit read this Court's opinion in the Wilson case as resting solely and exclusively upon the defective nature of the complaint. Of course, if this were so, the complaint in the Wilson would've been dismissible out of hand in the single paragraph and there would've been no need for this Court to discuss and to distinguish at length its other decisions in this area as this Court did in its opinion in the Wilson case. Further, in its opinion in the Wilson case, this Court plainly and specifically stated that one of the alternative basis -- bases of its decision not to enjoin the federal narcotics agent was the principle of noninterference enunciated in Stefanelli. This brings us to the decision by this Court in Rea v. United States which is the only case where this Court has sanctioned an injunction against testimony or the production of evidence in state criminal prosecutions. This is the decision which the court below relied upon and this is the decision which is the bone of contentions in this case. In the Rea case, a federal narcotics agent pursuant to a search warrant which had been defectively issue -- been issued in violation of the federal rules made an arrest -- rather, made a search and found narcotics. As a result of this search pursuant to this defective search warrant, a federal narcotics prosecution ensued. And in this federal narcotics prosecution and the defendant made a motion in the District Court to suppress the seized narcotics which was granted by the District Court. In the Rea case, this Court said in its opinion with respect to the District Court's order of suppression that under 28 U.S.C. 2463 which was applicable, the narcotics “shall not be repleviable, but shall be deemed to be in the custody of the law and subject only to the orders and decrees of the courts of the United States having jurisdiction thereof”. In other words, this Court itself in the Rea case specifically pointed out that the order of suppression therein had in effect an in rem effect with respect to the suppressed narcotic. Notwithstanding this order of suppression by the District Court, the federal narcotics agent then cause a state narcotics prosecution to be instituted against the same person who was the defendant in the federal narcotics prosecution. Thereupon, the defendant moved in the Federal District Court for an order enjoining the federal narcotics agent from testifying or producing this suppressed narcotics against him in the supre -- in the state prosecution. This Court held that such an injunction should issue. With respect to this injunction, this Court stated in its opinion in the Wilson case that the effect of the suppression order in the Rea case was that suppressed property “shall not be admissible in evidence at any hearing or trial”, and therefore, the motion to enjoin in the Rea case was made “to prevent the thwarting of the federal suppression order”. In other words, the injunction in the Rea case rests upon a single of set of book facts involving the integrity of a District Court order; that is the order of suppression. The Rea case is entirely congruent with the policy of noninterference with state criminal prosecutions that is unmistakably spelled out by this Court in its decisions in the Stefanelli case, the Pugach case, and the Wilson case. The argument in favor of a federal injunction in these cases runs somewhat as follows that as a result of decisions at law by this Court, the evidence in question is clearly admissible that therefore there is no adequate remedy of law. That therefore there is a need for the issuance of a federal injunction to protect the federal rights of the state criminal defendant. Under this argument, result is had in effect to the equity side of this Court in order to overrule or circumvent the decisions made by this Court upon its law side. Surely, this is an anomalous procedure. If the decisions by this Court at law should for some reason no longer be followed or if they should for some reason be overruled, then this should be direct -- be done directly and forthrightly at law and upon a reconsideration of the merits and not as here by a flanking attack which not only obscures the consideration involved in the merits but which creates a needless conflict between the state and the federal courts. Beside, it is not even clear in this case that the result at law would actually be adverse to the respondent Bolger here. This is particularly true in view of this Court's decision in Mapp v. Ohio holding that due process requires the exclusion of illegal state search and seizure evidence from state criminal prosecutions. The court below, however, thought that there was some doubt with respect to the applicability of the Mapp decision to this case and therefore thought that the Mapp case did not provide inadequate remedy at law. However, if the mere uncertainty of the result at law as opposed to and if a conclusively established adverse result is to be a sufficient basis for equitable jurisdiction then the basis for federal piecemeal interference with state criminal prosecutions has been immeasurably expanded. It will mean, for example, that every peripheral question in this area in every variant that may arise under the Mapp case may be permissibly litigated in the first instance that by an interlocutory appeal from the state courts to the federal courts. The unsupportable disruption of state criminal prosecutions which was referred to by this Court in the Stefanelli case has become a harsh reality in this case. Both New York's criminal prosecution and the Commission's revocation proceedings were instituted in October 1959. That both New York's criminal prosecution and the Commission's revocation proceedings have been required to mark high for over three years pending the outcome of this litigation which is essentially an interlocutory appeal from the federal courts to the state courts.
Speaker: Are the merits of Judge Bryan's order in suppressing this evidence before us?
Irving Malchman: No, sir. The question --
Speaker: Simply the injunction --
Irving Malchman: The (Voice Overlap) --
Speaker: -- by the injunction?
Irving Malchman: Yes. The only question before this Court --
Speaker: What did Judge Anderson mean when he -- when his des -- he dissented, as I understand it --
Irving Malchman: Yes, sir.
Speaker: -- in the Court of Appeals. He said he agreed with the Court of Appeals as to the affirmance of Judge Bryan's order or somewhere as to that effect. What it -- wouldn't that -- what does that mean?
Irving Malchman: I'm not entirely clear myself. I think that Judge Anderson would've voted with the majority except for this Court's intervening decision in the Mapp case --
Speaker: Is that the way you --
Irving Malchman: -- and in view of this Court's decision in the Mapp case he thought that the matter should be remanded to the state courts. Petitioner's second contention --
Earl Warren: We'll recess now, Mr. Malchman.